EXHIBIT 32.1 Section906 Certification of Chief Executive Officer I, Joel P. Moskowitz certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: the Company’s Quarterly Report on Form 10-Q for the quarterly period ended(the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:July 28, 2009 By: /s/JOEL P. MOSKOWITZ Joel P. Moskowitz Chief Executive Officer
